

117 HRES 296 IH: Supporting the goals and ideals of National Youth HIV & AIDS Awareness Day.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 296IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Ms. Lee of California (for herself, Mr. Danny K. Davis of Illinois, Ms. Wilson of Florida, Ms. Sewell, Mr. Rush, Ms. Clarke of New York, Mr. Khanna, and Mr. Tonko) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Youth HIV & AIDS Awareness Day.Whereas National Youth HIV & AIDS Awareness Day is a nationwide observance that calls on people to take action to invest in the health, education, and leadership of young people;Whereas more than 30 years into the epidemic, the Centers for Disease Control and Prevention (CDC) estimates that in the United States more than 1,200,000 people are living with HIV, and every year approximately 40,000 people acquire HIV;Whereas in the United States, almost 40 percent of new HIV infections are young people ages 13 to 20;Whereas 44 percent of young people living with HIV (YPLWHIV) ages 13 to 24 are unaware of their HIV status;Whereas African-American youth are most impacted by the epidemic, representing 57 percent of new transmissions in young people ages 13 to 24;Whereas African-American young men who have sex with men (YMSM) ages 13 to 24 comprise 51 percent of new transmissions among all YMSM;Whereas the Division of Adolescent and School Health (DASH) is the only Federal program supporting HIV prevention for adolescents in schools;Whereas the Nation’s largest Federal program dedicated to providing care and treatment for people living with HIV was named after Ryan White, a teenager from Indiana who helped educate a Nation about HIV and AIDS in the 1980s;Whereas the Ryan White Part D Program is one of the national efforts to link YPLWHIV to medical care and support services;Whereas the Patient Protection and Affordable Care Act (PPACA) provides youth, including those living with or impacted by HIV and AIDS, better access to health care coverage, more health insurance options, additional funding for sex education, a prohibition against denying people living with HIV access to health care, and expanded access to Medicaid which will support more YPLWHIV receiving care; andWhereas April 10 of each year is now recognized as National Youth HIV & AIDS Awareness Day: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Youth HIV & AIDS Awareness Day;(2)encourages State and local governments, including their public health agencies, education agencies, schools, and media organizations to recognize and support such a day;(3)supports young people’s right to education, prevention, treatment, and care, and to live without criminalization, discrimination, oppression, and stigma;(4)promotes up-to-date, inclusive, culturally responsible, and medically accurate information about HIV, such as pre-exposure prophylaxis, in sex education curricula to ensure that all young people are educated about HIV, as called for in the National HIV/AIDS Strategy;(5)supports removal of HIV laws that are scientifically inaccurate and unfairly criminalize young people living with HIV for behaviors that are consensual or have no risk of transmissions;(6)urges youth-friendly and accessible health care services, especially access to medications such as pre-exposure prophylaxis, post-exposure prophylaxis, and antiretroviral therapy without parental consent, to better provide for the early identification of HIV through voluntary routine testing, and to connect those in need to clinically and culturally appropriate care and treatment as early as possible;(7)supports the increase of funding for programs that support people impacted by and living with HIV, including CDC DASH, the Ryan White HIV/AIDS Program, the Medicaid program, AIDS Drug Assistance Programs (ADAPs), and programs that support medical mentorship, peer navigation, educating communities on testing and treatment options, and people accessing PrEP, and ensure a smoother transition to adult HIV care;(8)recommends a comprehensive prevention and treatment strategy that empowers young people, parents, public health workers, educators, faith leaders, and other stakeholders to fully engage with their communities and families to help decrease violence, discrimination, and stigma towards individuals who disclose their sexual orientation or HIV status; and(9)calls for a generation free of HIV stigma in a manner that prioritizes youth leadership and development in order to ensure youth involvement in decisions which impact their health and well-being as well as advance a pipeline for the next generation of HIV and AIDS doctors, advocates, educators, researchers, and other professionals.